Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated and effective as of
March 27, 2012 (the “Effective Date”) between Aon Corporation, a Delaware
corporation (the “Company”), and Gregory J. Besio (the “Executive”).

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to serve and to be employed by the Company, upon
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1.  Employment Term; Title; Responsibilities; Outside Activities.

 

(a)                                 Employment Term; Title.  The Company,
through its subsidiary, Aon Services Corporation (“ASC”), has employed the
Executive as an Executive Vice President since April 30, 2007.  The Company will
continue to employ the Executive under the current title of Chief Human
Resources Officer, or in a comparable senior executive capacity, for an extended
term (the “Term of Employment”) beginning on the Effective Date and ending on
March 31, 2017, unless renewed pursuant to Section 3 hereof, or terminated
during the Term of Employment as fully set forth in Section 3.  For purposes of
this Agreement, a “comparable senior executive capacity” means a level 1A
position with the Company.

 

(b)                                 Responsibilities.  The Executive will report
to the Chief Executive Officer of the Company (the “CEO”), but it will not be a
breach of this Agreement if the reporting structure is changed by the Company. 
The Executive will have the authority and responsibility typically held by a
senior executive of a global, publicly-traded company (e.g., CHRO, CAO,
COO, etc.) or such other Level 1A senior executive position.  The Executive will
also perform such other duties on behalf of the Company and its subsidiaries as
may from time to time be authorized or directed by the CEO.

 

(c)                                  Outside Activities.  The Executive may
engage in charitable, civic or community activities and, with the prior approval
of the Company’s General Counsel, may serve as a director of any other business
corporation, provided that (i) such activities or service do not interfere with
the Executive’s duties hereunder or violate the terms of any of the covenants
contained in Sections 6, 7 or 8 hereof, (ii) such activities are consistent with
the Aon Code of Conduct and reviewed and approved by the Company’s General
Counsel, and (iii) such other business corporation provides the Executive with
director and officer insurance coverage which, in the opinion of the Company, is
adequate under the circumstances.

 

1

--------------------------------------------------------------------------------


 

2.  Compensation during Term of Employment.

 

(a)                                 Base Salary.  During the Term of Employment,
the Company will pay to the Executive a base salary at the rate of $650,000 per
year (“Base Salary”), payable semi-monthly in accordance with the Company’s
executive payroll policy.  Such Base Salary will be reviewed annually on the
Company’s regular executive salary review schedule, and will be subject to
increase (but not decrease) at the discretion of the CEO and the Organization
and Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”), which increased amount will be thereafter the
Executive’s “Base Salary” for all purposes hereunder.

 

(b)                 Annual Incentive Compensation.  The Executive will be
eligible to participate in the annual incentive compensation program for the
Company’s senior executives in accordance with the provisions of such program,
as amended from time to time.  For performance during calendar year 2011 and
later years, the Executive’s target bonus will be 100% of the Executive’s Base
Salary in effect at the end of such year and the maximum bonus will be 300% of
the Executive’s Base Salary. The Executive acknowledges and agrees that the
annual incentive compensation awards earned hereunder will be subject to payment
pursuant to and in accordance with the Aon Incentive Stock Program, payable in a
combination of cash and an Aon equity-based award, if applicable.

 

(c)                  Long-Term Incentive Compensation.  The Executive will be
eligible to participate in the long-term incentive compensation programs for the
Company’s senior executives in accordance with the provisions of such programs,
as amended from time to time.  Notwithstanding the foregoing, the Executive will
receive an additional award pursuant to the Company’s Leadership Performance
Program, a sub-plan of the Aon Corporation 2011 Incentive Plan, for the
performance period beginning January 1, 2012 and ending December 31, 2014.  Such
additional award will have a grant date target value of $1,750,000.  It is
intended that such award value will reflect the Executive’s exceptional
performance to date and his commitment to the extended Term of Employment set
forth herein.  The $1,750,000 value will be in addition to the value otherwise
granted pursuant to the Company’s regular annual long-term incentive award
process, and will be earned based on the same performance criteria and
weightings as the regular award, which will also be the same for other corporate
participants for the performance period.

 

(d)                 Employee Benefits.  During the course of employment, the
Executive will be entitled to participate in the Company’s employee benefit
plans generally available to senior executives of the Company.  Nothing in this
Agreement will require the Company to establish, maintain or continue any of the
benefits already in existence or hereafter adopted for executives of the Company
and nothing in this Agreement will restrict the right of the Company to amend,
modify or terminate such programs.

 

(e)                  Vacation Time.  The Executive will be entitled to paid
vacation time in accordance with usual Company policies and procedures. The
Company will not pay the

 

2

--------------------------------------------------------------------------------


 

Executive any additional compensation for any vacation time not used by the
Executive except as required by law.

 

(f)                   Expense Reimbursement.  In accordance with Company
policies and procedures and on prescribed Company forms, the Company will
reimburse the Executive for all proper expenses incurred by the Executive in the
performance of his duties hereunder.

 

(g)                  Change in Control Protection.  As soon as practicable
following the Effective Date, the Executive will execute an agreement accepting
eligibility for the Company’s “Tier 1” change-in-control severance protection
(the “CIC Agreement”), which agreement does not provide for gross-up protection
for excise tax incurred by the Executive under Section 4999 of the Internal
Revenue Code of 1986,  as amended.  The parties agree and acknowledge that such
CIC Agreement will supersede the Severance Agreement entered into by the parties
on September 19, 2008, and any other prior or contemporaneous agreement
providing severance protection in the event of a change-in-control of the
Company or its parent.

 

3.  Renewal; Termination.

 

(a)                 Renewal.  This Agreement may be renewed upon (i) the
issuance by the Company of a notice of renewal (“Notice of Renewal”) to the
Executive at least six (6) months prior to the end date of the Term of
Employment or any renewal period thereof and (ii) the written acceptance of the
Notice of Renewal by the Executive within (60) days thereafter.

 

(b)                 Termination.

 

(i)  Death or Disability.  This Agreement will be terminated immediately upon
the death or total disability of the Executive (as defined under the Aon Long
Term Disability Plan or its successor plan) or in the event that the Executive
becomes otherwise disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of the Executive’s duties and responsibilities for one hundred
eighty (180) consecutive calendar days.

 

(ii)                          Without Cause or for Good Reason.  This Agreement
may be terminated by the Company without cause on no less than three hundred
sixty-five (365) days advance notice by the Company or by the Executive without
cause on no less than forty-five (45) days, but no more than 365 days, advance
notice to the Company or by the Executive for Good Reason.  The notice from
either party will specify the effective date of the Executive’s employment
termination (the “Termination Date”).  If terminated without cause by the
Company or for Good Reason by the Executive, the Company will pay a lump sum
cash payment to the Executive equal to all accrued but unpaid Base Salary and
benefits as of the date such notice of termination is delivered (the “Notice
Date”).  In addition, if this Agreement is

 

3

--------------------------------------------------------------------------------


 

terminated without cause by the Company or for Good Reason by the Executive, so
long as the Executive continues to abide by the provisions of Sections 4(b),
4(c) and 6 herein and further provided that the Executive signs and returns an
agreement containing a release of claims in a form typically used by or
otherwise acceptable to the Company within the period of time set forth therein
(without revoking it, if applicable), the Company will continue to pay to the
Executive an amount equal to the Base Salary as and when it would be paid to its
executives generally through the Termination Date. On the Termination Date, the
Company will provide the Executive with a lump sum cash payment equal to the
Executive’s annual Base Salary as of the Notice Date.

 

As used herein, “Good Reason” will mean any of the following which remains
uncured by the Company for twenty (20) days after the Notice Date: (a) a
substantial adverse alteration in the then-current responsibilities of the
Executive; (b) any material breach of this Agreement by the Company, including
any purported termination of the Executive’s employment which breaches this
Agreement; or (c) the failure of the Company to obtain from any successor an
express written and unconditional assumption of the Company’s obligations under
this Agreement.

 

Notwithstanding anything to the contrary in this Section 3(b)(ii), the Company
may require the Executive to leave Company premises immediately on the Notice
Date. Such a requirement will not relieve the Company of its obligations herein,
including its obligation to continue Base Salary and benefits through the
Termination Date.

 

In the event the Executive terminates this Agreement without cause or Good
Reason, the Company will only be required to pay or provide to the Executive all
accrued but unpaid Base Salary and benefits as of the date of such termination.

 

(iii)                       For Cause.  The Company may at any time during the
initial Term of Employment and during any renewals thereof, terminate this
Agreement for “cause”, effective immediately by written notice of termination
given to the Executive setting forth the basis for such termination.  For the
purposes of this Agreement, “cause” will mean the Executive’s: (A) performing an
act of dishonesty, fraud, theft, embezzlement, or misappropriation involving the
Executive’s employment with the Company, or breach of the duty of loyalty to the
Company; (B) performing an act of race, sex, national origin, religion,
disability, or age-based discrimination, or sexual harassment, which after
investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the Executive; (C) material
violation of the Company’s written policies and procedures including, but not
limited to, the Aon Code of Business Conduct and the Aon Code of Ethics;
(D) material non-compliance with

 

4

--------------------------------------------------------------------------------


 

the terms of this Agreement, including but not limited to Sections 4 and 6;  or
(E) admission or conviction of, or a plea of nolo contendere, to a felony or any
crime involving moral turpitude or misrepresentation.

 

In the event of a termination for “cause,” the Company will only be required to
pay or provide to the Executive all accrued but unpaid Base Salary and benefits
as of the date of such termination.

 

(iv) As of the effective date of termination, the Executive agrees that the
Secretary of the Company may, as an irrevocable proxy and in the Executive’s
name and stead, execute all documents and things which the Company deems
necessary and desirable to effect the Executive’s resignation as an officer or
director of the Company and its subsidiaries and affiliates.

 

(v)  Upon the effective date of termination, or other expiration of this
Agreement, the obligations of the parties under this Agreement, other than the
Executive’s obligations under Sections 3(c), 4, 5, 6, and 8(e) and the Company’s
obligations under Sections 2(b) and 3(b), will cease; provided further that any
other provision which contemplates performance or observance by either or both
parties subsequent to any termination of this Agreement will survive any
termination of this Agreement and continue in full force and effect.

 

(vi) Any agreement herein by the Company to continue to pay Base Salary or any
other benefits after the termination of employment will be reduced by any
benefits provided by the Aon Severance Plan.

 

(vii)  For purposes of this Agreement, the terms “retirement,” “termination of
employment,” “terminated,” “termination,” “this Agreement will be terminated”
and variations thereof, as used in this Agreement, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”).

 

(c)                  The Executive agrees that, prior to the commencement of any
new employment in the insurance brokerage, reinsurance brokerage or human
capital consulting business, the Executive will furnish the prospective new
employer with a copy of this Agreement.  The Executive also agrees that the
Company may advise any prospective new employer of the Executive of the
existence and terms of this Agreement and furnish the prospective new employer
with a copy of this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.    Noncompetition; Nonsolicitation.

 

(a)                                 General.  The Executive acknowledges that in
the course of his employment with the Company, and any predecessor company or
affiliated company, the Executive has and will become familiar with trade
secrets and other confidential information concerning the Company and its
subsidiaries and that the Executive’s services will be of special, unique and
extraordinary value to the Company and its affiliates.

 

(b)                                 Noncompetition.  The Executive hereby
covenants and agrees that, except with the prior written consent of the Company,
the Executive (on the Executive’s own behalf or on behalf of any other person or
entity) will not, during the course of employment and for two (2) years after
the end of employment, directly or indirectly, call upon, solicit, accept,
engage in, service or perform, other than on behalf of the Company, any business
of the same type or kind as the business performed by the Company from or with
respect to (i) clients of the Company with respect to whom the Executive
provided services, either alone or with others, or had a business relationship,
or on whose account he worked or became familiar, or supervised directly or
indirectly the servicing activities related to such clients, during the
twenty-four (24) months prior to the termination of the Executive’s employment
with the Company and, further provided, such clients were clients of the Company
either on the date of termination of the Executive’s employment with the Company
or within twelve (12) months prior to such termination and (ii) prospective
clients of the Company which the Executive alone, in combination with others, or
in a supervisory capacity, solicited during the six (6) months prior to the end
of employment and to which a proposal for services was rendered by the Company
during the six (6) months prior to the end of the Employee’s employment with the
Company.  “Client” means any person or entity listed on the books of the Company
as such.

 

The Executive acknowledges that there is no general geographical restriction
contained in the preceding paragraph because the restriction applies only to the
specified clients of the Company.  Nothing in this Agreement will prohibit the
Executive from obtaining a livelihood for himself or his family.  The intent of
the parties is that the Executive’s restrictive covenant is limited only to
those clients as above specified.

 

(c)                                  Nonsolicitation.  The Executive further
agrees that during the Noncompetition Period the Executive will not in any
manner, directly or indirectly, induce or attempt to induce any employee of the
Company or any of its subsidiaries to terminate or abandon his employment with
the Company for any purpose whatsoever.

 

(d)                                 Exceptions.  Nothing in this Section 4 will
prohibit the Executive from being (i) a stockholder in a mutual fund or a
diversified investment company or (ii) a passive owner of not more than two
percent of the outstanding stock of any class of a corporation, any securities
of which are publicly traded, so long as the Executive has no active
participation in the business of such corporation.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Reformation.  If, at any time of
enforcement of this Section 4, a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances will be substituted for the stated period, scope or area and that
the court will be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.  This Agreement will not
authorize a court to increase or broaden any of the restrictions in this
Section 4.

 

(f)                                   Consideration; Breach.  The Company and
the Executive agree that the payments to be made, and the benefits to be
provided, by the Company to the Executive pursuant to Section 3 hereof will be
made and provided in consideration of the Executive’s agreements contained in
Section 4 hereof.  In the event that the Company determines that the Executive
has committed a material breach of any provision of Section 4 hereof, on written
notice to the Executive setting forth the basis for such determination, the
Company will be entitled immediately to terminate making all remaining payments
and providing all remaining benefits pursuant to Section 3 hereof and upon such
termination the Company will have no further liability to the Executive under
this Agreement; provided, however, that if a court of law determines that no
such material breach occurred, the Company will be obligated to make such
payments in a timely manner.

 

5.  Company’s Right to Injunctive Relief.

 

The Executive acknowledges that the Executive’s services to the Company are of a
unique character which gives them a special value to the Company, the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law, and that a breach of Section 4 and 6 of this Agreement will result in
irreparable and continuing harm to the Company and that therefore, in addition
to any other remedy which the Company may have at law or in equity, the Company
will be entitled to injunctive relief for a breach of this Agreement by the
Executive.

 

6.  Trade Secrets and Confidential Information; Inventions.

 

(a)                 Trade Secrets and Confidential Information.  The Executive
acknowledges that the Company’s business depends to a significant degree upon
the possession of information which is not generally known to others, and that
the profitability of the business of the Company requires that this information
remain proprietary to the Company.

 

The Executive will not, except as required in the course of employment by the
Company, disclose or use during or subsequent to the course of employment, any
trade secrets or confidential or proprietary information relating to the
business of the Company of which the Executive becomes aware by reason of being
employed by the Company or to which the Executive gains access during his
employment by the Company and which has not been publicly disclosed (other than
by the Executive in breach of this provision).  Such information

 

7

--------------------------------------------------------------------------------


 

includes client and customer lists, data, records, computer programs, manuals,
processes, methods and intangible rights which are either developed by the
Executive during the course of employment or to which the Executive has access. 
All records and equipment and other materials relating in any way to any
confidential information relating to clients or to the business of the Company
or Aon Group will be and remain the sole property of the Company during and
after the end of employment.

 

Upon termination of employment, the Executive will promptly return to the
Company all materials and all copies or tangible embodiments of materials
involving any confidential information in the Executive’s possession or control.

 

(b)                 Inventions.  The Executive hereby assigns to the Company his
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
the Executive during the Term of Employment, which may pertain directly or
indirectly to the business of the Company or any of its affiliates, parent
companies, or subsidiaries. The Executive agrees to disclose fully all such
developments to the Company upon its request, which disclosure will be made in
writing promptly following any such request. The Executive will upon the
Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable the
Company or any of its affiliates, parent companies, or subsidiaries to file and
prosecute applications for, and to acquire, maintain and enforce, all patents,
trademarks, and copyrights in all countries.

 

7.  Mergers and Consolidations; Assignability.

 

The rights and obligations under this Agreement will inure to the benefit of and
be binding upon the Company and its successors and assigns so long as any
assignee, successor or transferee of the Company has provided an express written
and unconditional assumption of the Company’s obligations under this Agreement. 
This Agreement will not be assignable by the Executive, but in the event of the
Executive’s death it will be binding upon and inure to the benefit of the
Executive’s legal representatives to the extent required to effectuate its
terms.

 

8.  Miscellaneous.

 

(a)                 Integration; Amendment; Counterparts.  Except as is
otherwise provided herein, this Agreement contains all of the terms and
conditions agreed upon by the parties relating to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties, whether oral or
written, respecting the subject matter of this Agreement.

 

8

--------------------------------------------------------------------------------


 

This Agreement may not be amended, altered or modified without the prior written
consent of both parties and such instrument must acknowledge that it is an
amendment or modification of this Agreement.

 

This Agreement may be executed in two counterparts, each of which will be deemed
an original and both of which together will constitute one and the same
instrument.

 

(b)                 Waiver.  Waiver of any term or condition of this Agreement
by any party will not be construed as a waiver of a subsequent breach or failure
of the same term or condition, or a waiver of any other term or condition of
this Agreement.  Any waiver must be in writing.

 

(c)                  Captions.  The captions in this Agreement are not part of
its provisions, are merely for reference and have no force or effect.  If any
caption is inconsistent with any provision of this Agreement, such provision
will govern.

 

(d)                 Governing Law. The validity, interpretation, construction,
performance, enforcement and remedies of, or relating to, this Agreement, and
the rights and obligations of the parties hereunder, will be governed by and
construed in accordance with the substantive laws of the State of Illinois,
without regard to the conflict of law principles, rules or statutes of any
jurisdiction.

 

(e)                                  Agreement To Be Available In Future
Proceedings.  During the period of employment, and after employment termination
(and subject to the Executive’s then-current employment obligations), the
Executive agrees, subject to the advice of legal counsel, to voluntarily make
himself available to the Company and its legal counsel, at the Company’s
request, without the necessity of obtaining a subpoena or court order, in the
Company’s investigation, preparation, prosecution and/or defense of any actual
or potential legal proceeding, regulatory action, or internal matter.  Subject
to the advice of legal counsel, the Executive agrees to provide any information
reasonably within the Executive’s recollection.  Payment or reimbursement of the
Executive’s expenses will be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
and the amount of such expenses eligible for payment or reimbursement, or
in-kind benefits provided, in any year will not affect the amount of such
expenses eligible for payment or reimbursement, or in-kind benefits to be
provided, in any other year.  Additionally, any right to expense reimbursement
or in-kind benefits will not be subject to liquidation or exchange for another
benefit.

 

(f)                   Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a court of
competent jurisdiction to be prohibited or unenforceable for any reason, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(g)                  Notice.  All notices given hereunder will be in writing and
will be sent by registered or certified mail or delivered by hand and, if
intended for the Company, will be addressed to it or delivered to it at its
principal office for the attention of the Secretary of the Company.  If intended
for the Executive, notices will be delivered personally or will be addressed (if
sent by mail) to the Executive’s then current residence address as shown on the
Company’s records, or to such other address as the Executive directs in a notice
to the Company.  All notices will be deemed to be given on the date received at
the address of the addressee or, if delivered personally, on the date delivered.

 

(h)                 Prohibition on Acceleration of Payments.  The time or
schedule of any payment or amount scheduled to be paid pursuant to the terms of
this Agreement, including but not limited to any restricted stock unit or other
equity-based award, payment or amount that provides for the ‘deferral of
compensation’ (as such term is described under Code Section 409A), may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

(i)                     Code Section 409A.  The parties intend that this
Agreement and the benefits provided hereunder be interpreted and construed to
comply with Code Section 409A to the extent applicable thereto. The time and
form of payment of incentive compensation, disability benefits, severance
payments, expense reimbursements and payments of in-kind benefits described
herein will be made in accordance with the applicable sections of this
Agreement, provided that with respect to termination of employment for reasons
other than death, the payment at such time can be characterized as a “short-term
deferral” for purposes of Code Section 409A or as otherwise exempt from the
provisions of Code Section 409A, or if any portion of the payment cannot be so
characterized, and the Executive is a “specified employee” under Code
Section 409A, such portion of the payment will be delayed until the earlier to
occur of the Executive’s death or the date that is six months and one day
following the Executive’s termination of employment (the “Delay Period”).  Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this section will be paid or reimbursed to the Executive in a lump sum, and
any remaining payments due under this Agreement will be payable at the same time
and in the same form as such amounts would have been paid.  Further, if the
Executive is a “specified employee” and if any equity-based awards granted to
the Executive by the Company, pursuant to this Agreement or otherwise, continue
to vest upon the Executive’s termination of employment, and are deemed a
“deferral of compensation” (as such term is described under Code Section 409A),
the equity-based awards will not be settled or released until the expiration of
the Delay Period.  For purposes of applying the provisions of Code Section 409A,
each separately identifiable amount to which the Executive is entitled will be
treated as a separate payment.  In addition, the disability benefits and
severance payments will be treated as a series of separate payments.

 

Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local,

 

10

--------------------------------------------------------------------------------


 

or non-United States law.  Provided that the Company administers this Agreement
in a manner consistent with the terms of this Agreement, neither the Company,
its subsidiaries, nor their respective directors, officers, employees or
advisers will be liable to the Executive (or any other individual claiming a
benefit through the Executive) for any tax, interest, or penalties the Executive
may owe as a result of compensation paid under the Agreement, and the Company
and its subsidiaries will have no obligation to indemnify or otherwise protect
the Executive from the obligation to pay any taxes pursuant to Code
Section 409A.

 

The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A.  If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Peter Lieb

 

 

Peter Lieb

 

 

 

 

 

Its: General Counsel

 

I have read the above Agreement and understand and agree to be bound by its
terms.

 

 

 

/s/ Gregory J. Besio

 

Gregory J. Besio

 

12

--------------------------------------------------------------------------------